Exhibit 10.2



Exchange Agreement

November 6, 2020



Verastem, Inc.

117 Kendrick Street

Suite 500

Needham, MA 02494



Re:

Verastem, Inc.’s Exchange of 5.00% Convertible Senior Notes due 2048

Ladies and Gentlemen:

The undersigned investor (the “Investor”) hereby agrees to exchange (the
“Exchange”), with Verastem, Inc., a Delaware corporation (the “Company”), the
aggregate principal amount of the Company’s 5.00% Convertible Senior Notes due
2048, CUSIP 92337C AA2 (the “Old Notes”) set forth in Exhibit A hereto that it
beneficially owns for the Company’s new 5.00% Series 2 Convertible Senior Notes
due 2048 (the “New Notes”) having an aggregate principal amount equal to the
principal amount of such Old Notes to be exchanged.

The Old Notes were issued pursuant to that certain Indenture (the “2018
Indenture”) and First Supplemental Indenture (collectively, the “Existing
Indenture”), each dated as of October 17, 2018, between the Company, as issuer,
and Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”).  The New Notes will be issued pursuant to the 2018 Indenture and a
Second Supplemental Indenture dated as of the Closing Date (as defined below)
(collectively, the “Indenture”) between the Company, as issuer, and the Trustee,
substantially in the forms set forth as Exhibit D hereto.  

The Investor understands that the Exchange is being made without registration
under the Securities Act of 1933, as amended (the “Securities Act”), or any
securities laws of any state of the United States or of any other jurisdiction,
and that the New Notes are only being offered to “qualified institutional
buyers” (as defined in Rule 144A under the Securities Act), and the Company
hereby confirms that the offer and sale of the New Notes are exempt from
registration under the Securities Act.

1.Agreement to Exchange.  Subject to the terms and conditions of this Exchange
Agreement, the Investor hereby agrees to exchange an aggregate principal amount
of the Old Notes set forth on Exhibit A hereto for the New Notes.

The Exchange will occur in accordance with the procedures set forth in Section 3
hereof.

2.The Closing.  The closing of the Exchange (the “Closing”) will take place at
the offices of Ropes & Gray LLP, 1211 6th Ave, New York, NY 10036, at 10:00
a.m., New York City time, on the later of (A) November 13, 2020; (B) such date
as the conditions to Closing set forth in Section 6 are satisfied or waived; and
(C) such other time and place as the Company and the Investor may agree (such
later date, the “Closing Date”).

- 1 -



--------------------------------------------------------------------------------

3.Exchange.  Subject to the terms and conditions of this Exchange Agreement, the
Investor hereby sells, assigns and transfers to, or upon the order of, the
Company, all right, title and interest in such portion of the Old Notes as
indicated on Exhibit A hereto, waives any and all other rights with respect to
such Old Notes and the Existing Indenture and releases and discharges the
Company from any and all claims the Investor and the Accounts may now have, or
may have in the future, arising out of, or related to, such Old Notes,
including, without limitation, any claims arising from any existing or past
defaults under the Existing Indenture, or any claims that the Investor is
entitled to receive additional interest with respect to the Old Notes.

At or prior to 9:30 a.m., New York City time, on the Closing Date, the Investor
agrees to direct the eligible participant of The Depository Trust Company
(“DTC”) through which it holds a beneficial interest in the Old Notes to submit
a withdrawal instruction through DTC’s Deposits and Withdrawal at Custodian
(“DWAC”) program to the Trustee), for the aggregate principal amount of the Old
Notes to be exchanged pursuant to this Exchange Agreement (the “DWAC
Withdrawal”).

DTC will act as securities depositary for the New Notes.  At or prior to 9:30
a.m. New York City time on the Closing Date, the Investor agrees to direct an
eligible DTC participant to submit a deposit instruction (the “New Notes DWAC
Deposit”) through DTC’s DWAC program to the Trustee, for the aggregate principal
amount of New Notes that it is entitled to receive pursuant to this Exchange
Agreement, or comply with such other settlement procedures mutually agreed in
writing by the Investor and the Company.  The New Notes will not be delivered
until a valid DWAC Withdrawal of the Old Notes has been received and accepted by
the Trustee.  If the Closing does not occur, any Old Notes submitted for DWAC
Withdrawal will be returned to the DTC participant that submitted the withdrawal
instruction in accordance with the procedures of DTC.  The Investor acknowledges
that each of the DWAC Withdrawal and the New Notes DWAC Deposit must be posted
on the Closing Date and that if it is posted before the Closing Date, then it
will expire unaccepted and must be resubmitted on the Closing Date.

For the convenience of the Investor, attached hereto as Exhibit B is a summary
of the delivery instructions that must be followed to settle the Exchange
through DTC.

On the Closing Date, subject to satisfaction of the conditions precedent
specified in this Exchange Agreement, and the prior receipt of a valid DWAC
Withdrawal conforming with the aggregate principal amount of the Old Notes to be
exchanged by the Investor and a valid New Notes DWAC Deposit conforming with the
aggregate principal amount of the New Notes to be issued to the Investor in the
Exchange, the Company hereby agrees to execute such New Notes, and direct the
Trustee to authenticate and, by acceptance of the New Notes DWAC Deposit,
deliver, such New Notes (or comply with such other settlement procedures
mutually agreed in writing by the Company and the Trustee), in each case to the
DTC account specified on Exhibit A to this Exchange Agreement.

If (x) the Trustee is unable to locate the DWAC Withdrawal or (y) the Trustee is
unable to locate the New Notes DWAC Deposit or (z) such DWAC Withdrawal does not
conform to the Old Notes to be exchanged in the Exchange or such New Notes DWAC
Deposit does not conform to the New Notes to be issued in the Exchange, then the
Company will promptly notify the Investor.  If, because of the occurrence of an
event described in clause (x), (y) or (z) of the preceding

- 2 -



--------------------------------------------------------------------------------

sentence, the New Notes are not delivered on the Closing Date, then such New
Notes will be paid or delivered, as applicable, on the first business day
following the Closing Date (or as soon as reasonably practicable thereafter) on
which all applicable conditions set forth in clauses (x), (y) or (z) of the
first sentence of this paragraph have been cured.

All questions as to the form of all documents and the validity and acceptance of
the Old Notes will be determined by the Company, in its reasonable discretion,
which determination will be final and binding.

All authority herein conferred or agreed to be conferred in this Exchange
Agreement will survive the dissolution of the Investor, and any representation,
warranty, undertaking and obligation of the Investor hereunder will be binding
upon the trustees in bankruptcy, legal representatives, successors and assigns
of the Investor.

4.Representations, Warranties and Covenants of the Company. The Company
represents and warrants to the Investor and covenants that:
(a)The Company is duly formed, validly existing and in good standing under the
laws of the State of Delaware, with full power and authority to conduct its
business as it is currently being conducted and to own its assets.  The Company
has full power and authority to consummate the Exchange and to enter into this
Exchange Agreement and perform all of its obligations hereunder.
(b)Upon the Company’s delivery of the New Notes to the Investor pursuant to the
Exchange, such New Notes will be free and clear of all mortgages, liens,
pledges, charges, security interests, encumbrances, title retention agreements,
options, preemptive rights, equity or other adverse claims thereto
(collectively, “Liens”) created by the Company.
(c)Each New Note to be issued pursuant to this Exchange Agreement has been duly
authorized by the Company and, when issued, authenticated and delivered in the
manner provided for in the Indenture and in this Exchange Agreement, will be
validly issued, will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity,
and will be entitled to the benefits of the Indenture.
(d)The Indenture has been duly authorized by the Company and, when duly
authorized, executed and delivered in accordance with its terms by the Trustee,
will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles relating to enforceability, including principles of
commercial reasonableness, good faith and fair dealing, regardless of whether
enforcement is sought in a proceeding at law or in equity.

- 3 -



--------------------------------------------------------------------------------

(e)The Exchange and the other transactions contemplated hereby will not (A)
contravene any law, rule or regulation binding on the Company or any subsidiary
thereof or any judgment or order of any court or arbitrator or governmental or
regulatory authority applicable to the Company or any such subsidiary, (B)
constitute a breach or violation or result in a default under any loan
agreement, mortgage, lease or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which it is bound or (C) constitute
a breach or violation or result in a default under the organizational documents
of the Company or any subsidiary thereof, except, in the case of clauses (A) and
(B) above, for such contraventions, conflicts, violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
material adverse effect on the business, properties, management, financial
position, prospects, stockholders’ equity or results of operations of the
Company and its subsidiaries taken as a whole or on the performance by the
Company of its obligations under this Exchange Agreement.
(f)No consent, approval, authorization, order, license, registration or
qualification of or with any court or governmental or regulatory authority is
required for the execution, delivery and performance by the Company of its
obligations under this Exchange Agreement, the Indenture and the New Notes and
the consummation of the transactions contemplated by this Exchange Agreement,
the Indenture and the New Notes, except such as have been obtained or made (or
will, at the Closing, have been obtained or made) by the Company.
(g)This Exchange Agreement has been duly authorized, executed and delivered by
the Company.
(h)Subject to the terms of the Indenture, the New Notes will be convertible into
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”).  The Company has duly authorized and reserved a number of shares of
Common Stock for issuance upon conversion of the New Notes equal to the maximum
number of such shares issuable upon conversion (the “Conversion Shares”), and,
when such Conversion Shares are issued upon conversion of the New Notes in
accordance with the terms of the New Notes and the Indenture, such Conversion
Shares will be validly issued, fully paid and non-assessable, and the issuance
of any such Conversion Shares will not be subject to any preemptive or similar
rights.
(i)At or before the Closing, the Company will have submitted to the Nasdaq Stock
Market an Application for Listing of Additional Shares with respect to the
Conversion Shares. The Company will use its commercially reasonable efforts to
maintain the listing of the Conversion Shares on the Nasdaq Global Market for so
long as the Common Stock is then so listed.
(j)Neither the Company nor any of its “affiliates” (as defined in Rule 144 under
the Securities Act (“Rule 144”)) has at any point beneficially owned or held any
interest in any of the Old Notes subsequent to their issuance. Assuming the
accuracy of the representations and warranties of the Investor, (A) the issuance
of the New Notes in exchange for the Old Notes pursuant to this Exchange
Agreement is exempt from the registration requirements of the Securities Act;
(B) when issued pursuant to this Exchange Agreement, the New Notes will not be
“restricted securities” (as defined in Rule 144) and will be freely transferable
by any Investor that is not, at such time or at any time during the immediately
preceding three months, an “affiliate” (as defined in Rule 144) and (C) based on
applicable laws and regulations as of the Closing Date,

- 4 -



--------------------------------------------------------------------------------

if and when issued in accordance with the Indenture, the Conversion Shares will
not be “restricted securities” (as defined in Rule 144) and will be freely
transferable by any Investor that is not, at such time or at any time during the
immediately preceding three months, an “affiliate” (as defined in Rule 144) of
the Company.  When issued pursuant to this Exchange Agreement, the New Notes
will each be issued with an “unrestricted” CUSIP number.
(k)Assuming the accuracy of the representations and warranties of the Investor
it is not necessary to qualify the Indenture under the Trust Indenture Act of
1939, as amended, in connection with the Exchange.
(l)The Company is not and, after giving effect to the transactions contemplated
by this Exchange Agreement, will not be required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Securities and Exchange Commission (“SEC”)
thereunder.
(m)The Covered SEC Filings (as defined below), taken as a whole, do not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As used herein,
“Covered SEC Filings” means each of the following documents, in the form they
have been filed with the SEC and including any amendments thereto filed with the
SEC: (w) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2019; (x) the Company’s Quarterly Reports on Form 0-Q for the
fiscal quarters ended March 31, 2020, and June 30, 2020; (y) those portions of
the Company’s April 8, 2020 Proxy Statement on Schedule 14A that are
incorporated by reference into the Annual Report on Form 10-K referred to in
clause (w) above; and (z) the Company’s Current Reports on Form 8-K (excluding
any Current Reports or portions thereof that are furnished, and not filed,
pursuant to Item 2.02 or Item 7.01 of Form 8-K, and any related exhibits) filed
with the SEC after December 31, 2019.
(n)No event or development has occurred, or condition exists, as a result of
which the Company is required to file with the SEC a Current Report on Form 8-K,
or an amendment to any Covered SEC Filing which, in each case, has not been so
filed.
(o)At the Closing, the Company will deliver to the Investor a legal opinion of
Ropes & Gray LLP in customary form regarding the Exchange, the Indenture and the
New Notes.
5.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to and covenants with the Company that:
(a)The Investor is a corporation, limited partnership, limited liability company
or other entity, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation.
(b)The Investor has full power and authority to exchange, sell, assign and
transfer the Old Notes to be exchanged hereby and to enter into this Exchange
Agreement and perform all obligations required to be performed by the Investor.

- 5 -



--------------------------------------------------------------------------------

(c)When the Old Notes are exchanged pursuant to this Exchange Agreement, the
Company will acquire good, marketable and unencumbered title to the Old Notes,
free and clear of all Liens created by the Investor.
(d)The Exchange will not (A) contravene any law, rule or regulation binding on
the Investor or any investment guideline or restriction applicable to the
Investor, or (B) constitute a breach or violation or result in a default under
the organizational documents of the Investor or any material loan agreement,
mortgage, lease or other agreement or instrument to which the Investor is a
party or by which it is bound.
(e)The Investor is a resident of the jurisdiction set forth on Exhibit A
attached to the Exchange Agreement.
(f)The Investor will comply with all applicable laws and regulations in effect
in any jurisdiction in which the Investor acquires any New Notes pursuant to the
Exchange and will obtain any consent, approval or permission required for such
purchases, acquisitions or sales under the laws and regulations of any
jurisdiction to which the Investor is subject or in which the Investor acquires
any New Notes pursuant to the Exchange.
(g)The Investor acknowledges that no person has been authorized to give any
information or to make any representation concerning the Company or the Exchange
other than as contained in this Exchange Agreement and the Covered SEC Filings.
 The Company takes no responsibility for, and provides no assurance as to the
reliability of, any other information that others may provide to the Investor.
(h)The Investor understands and accepts that the New Notes to be acquired in the
Exchange involve risks.  The Investor has such knowledge, skill and experience
in business, financial and investment matters that such person is capable of
evaluating the merits and risks of the Exchange and an investment in the New
Notes.  With the assistance of the Investor’s own professional advisors, to the
extent that the Investor has deemed appropriate, the Investor has made its own
legal, tax, accounting and financial evaluation of the merits and risks of an
investment in the New Notes and the consequences of the Exchange and this
Exchange Agreement.  The Investor has considered the suitability of the New
Notes as an investment in light of its own circumstances and financial
condition, and each of the Investor is able to bear the risks associated with an
investment in the New Notes.
(i)The Investor confirms that it is not relying on any statement (written or
oral), representation or warranty made by, or on behalf of, the Company or any
of its affiliates as investment, tax or other advice or as a recommendation to
participate in the Exchange and receive the New Notes in exchange for Old Notes.
  The Investor confirms that it has read the Indenture relating to the New Notes
and has not relied on any statement (written or oral) of the Company or any of
its affiliates as to the terms of the New Notes.  Neither the Company nor any of
its affiliates is acting or has acted as an advisor to the Investor in deciding
whether to participate in the Exchange and to exchange Old Notes for the New
Notes.
(j)The Investor confirms that none of the Company or any of its affiliates have
(A) given any guarantee or representation as to the potential success, return,
effect or benefit (either

- 6 -



--------------------------------------------------------------------------------

legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the New Notes; or (B) made any representation to the Investor regarding the
legality of an investment in the New Notes under applicable investment
guidelines, laws or regulations.  In deciding to participate in the Exchange,
the Investor is not relying on the advice or recommendations of the Company or
any of its affiliates, and has made its own independent decision that the terms
of the Exchange and the investment in the New Notes are suitable and appropriate
for it.
(k)The Investor is familiar with the business and financial condition and
operations of the Company and has had the opportunity to conduct its own
investigation of the Company and the New Notes.  The Investor has had access to
and reviewed the Covered SEC Filings and such other information concerning the
Company and the New Notes it deems necessary to enable it to make an informed
investment decision concerning the Exchange.  The Investor has been offered the
opportunity to ask questions of the Company and received answers thereto, as it
deems necessary to enable it to make an informed investment decision concerning
the Exchange.
(l)The Investor understands that no federal, state, local or foreign agency has
passed upon the merits or risks of an investment in the New Notes or made any
recommendation or endorsement, or made any finding or determination concerning
the fairness or advisability, of such investment or the consequences of the
Exchange and this Exchange Agreement.
(m)The Investor is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.  The Investor agrees to furnish any additional
information requested by the Company or any of its affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the Exchange.
(n)The Investor is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company and is not, and has not been for the immediately
preceding three months, an “affiliate” (within the meaning of Rule 144 under the
Securities Act) of the Company.
(o)The Investor understands that the offer and sale of the New Notes have not
been registered under the Securities Act or any state securities laws by reason
of specific exemptions under the provisions thereof that depend in part upon the
the accuracy of the other representations made by the Investor in this Exchange
Agreement.  The Investor understands that the Company and its affiliates are
relying upon the representations and agreements contained in this Exchange
Agreement (and any supplemental information) for the purpose of determining
whether the Exchange meets the requirements for such exemptions.
(p)The Investor acknowledges that the terms of the Exchange have been mutually
negotiated between the Investor and the Company.
(q)The Investor will, upon request, execute and deliver any additional
documents, information or certifications that the Company, the Trustee or the
Trustee may reasonably request to complete the Exchange.
(r)The Investor understands that, unless the Investor notifies the Company in
writing to the contrary at or before the Closing, each of the Investor’s
representations and warranties, on

- 7 -



--------------------------------------------------------------------------------

behalf of itself, contained in this Exchange Agreement will be deemed to have
been reaffirmed and confirmed as of the Closing, taking into account all
information received by the Investor.
(s)The Investor was given a meaningful opportunity to negotiate the terms of the
Exchange.
(t)The Investor’s participation in the Exchange was not conditioned by the
Company on the Investor exchange of a minimum principal amount of Old Notes for
the New Notes.
(u)The Investor had a sufficient amount of time to consider whether to
participate in the Exchange, and neither the Company nor any of its affiliates
or agents, has placed any pressure on the Investor to respond to the opportunity
to participate in the Exchange.
(v)No later than one (1) business day after the date hereof, the Investor agrees
to deliver to the Company settlement instructions substantially in the form of
Exhibit A attached to the Exchange Agreement.
(w)The Investor acknowledges and agrees that it has not transacted, and will not
transact, in any securities of the Company, including, but not limited to, any
hedging transactions, from the time the Investor was first contacted by the
Company with respect to the transactions contemplated by this Exchange Agreement
until after the Release Time (as defined in Section 7 herein). Solely for
purposes of this Section 5(w), subject to the Investor’s compliance with its
obligations under U.S. federal securities laws and the Investor’s internal
policies, (a) “Investor” will not include any employees or affiliates of the
Investor that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Investor’s legal or compliance department, and (b) the
foregoing representations and covenants of this Section 5(w) will not apply to
any transaction by or on behalf of an account that was effected without the
advice or participation of, or such account’s receipt of information regarding
the transactions contemplated hereby provided by, the Investor.
(x)If the Investor is exchanging any Old Notes or acquiring any of the New Notes
as a fiduciary or agent for one or more accounts, it represents that it has (A)
the requisite investment discretion with respect to each such account necessary
to effect the Exchange, (B) full power to make the foregoing representations,
warranties and covenants on behalf of such account; and (C) contractual
authority with respect to each such account.
(y)The Investor acknowledges and agrees that no public market exists for the New
Notes and that there is no assurance that a public market will ever develop for
the New Notes.
6.Conditions to Obligations of the Investor and the Company.  The obligations of
the Investor to deliver (or cause to be delivered) the Old Notes and of the
Company to deliver the New Notes are subject to the satisfaction at or prior to
the Closing of the following conditions precedent: the representations,
warranties and covenants of the Company contained in Section 4 hereof and of the
Investor contained in Section 5 hereof are true and correct as of the Closing in
all respects with the same effect as though such representations and warranties
had been made as of the Closing, and all covenants therein to be performed at or
before the Closing have been performed.  The obligation of the Company to
deliver the New Notes is further subject to the conditions precedent set forth
in Section 3 hereof and the prior receipt by the Company of a valid DWAC
Withdrawal

- 8 -



--------------------------------------------------------------------------------

and New Notes DWAC Deposit, in each case conforming to the requirements set
forth in this Exchange Agreement.
7.Covenant and Acknowledgment of the Company.  The Company hereby agrees to
publicly disclose at or before 9:30 a.m., New York City time, on the first
business day after the date hereof (such time and date, the “Release Time”), the
exchange of the Old Notes contemplated by this Exchange Agreement and similar
exchange agreements in a press release or Current Report on Form 8-K.  The
Company hereby acknowledges and agrees that, at the Release Time, it will have
disclosed all information that constitutes material non-public information, if
any, with respect to the Exchange or otherwise communicated by the Company to
the Investor in connection with the Exchange.
8.Waiver, Amendment.  Neither this Exchange Agreement nor any provisions hereof
may be modified, changed, discharged or terminated except by an instrument in
writing, signed by the party against whom any waiver, change, discharge or
termination is sought.
9.Assignability.  Neither this Exchange Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof will be assignable
by either the Company, on the one hand, or the Investor, on the other hand,
without the prior written consent of the other party.
10.Taxation.  The Investor acknowledges that, if it is a United States person
for U.S. federal income tax purposes, either (i) the Company must be provided
with a correct taxpayer identification number (“TIN”) (generally a person’s
social security or federal employer identification number) and certain other
information on a properly completed and executed Internal Revenue Service
(“IRS”) Form W-9, which is provided herein on Exhibit C attached to the Exchange
Agreement, or (ii) another basis for exemption from backup withholding must be
established.  The Investor further acknowledges that, if ti is not a United
States person for U.S. federal income tax purposes, the Company must be provided
the appropriate properly completed and executed IRS Form W-8, attesting to that
non-U.S. Investor’s foreign status and certain other information, including
information establishing an exemption from withholding under Sections 1471
through 1474 of the Internal Revenue Code of 1986, as amended.  The Investor
further acknowledges that the Investor may be subject to 30% U.S. federal
withholding or 24% U.S. federal backup withholding on certain payments made to
the Investor unless the Investor properly establishes an exemption from, or a
reduced rate of, such withholding or backup withholding.
11.Waiver of Jury Trial.  EACH OF THE COMPANY AND THE INVESTOR IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.
12.Governing Law.  This Exchange Agreement will be governed by and construed in
accordance with the laws of the State of New York.
13.Section and Other Headings.  The section and other headings contained in this
Exchange Agreement are for reference purposes only and will not affect the
meaning or interpretation of this Exchange Agreement.

- 9 -



--------------------------------------------------------------------------------

14.Counterparts.  This Exchange Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed to be
an original and all of which together will be deemed to be one and the same
agreement. Delivery of an executed signature page to this Exchange Agreement by
facsimile or other electronic transmission (including pdf format) will be
effective as delivery of a manually executed counterpart hereof.
15.Notices.  All notices and other communications to the Company provided for
herein will be in writing and will be deemed to have been duly given if
delivered personally or sent by nationally recognized overnight courier service
or by registered or certified mail, return receipt requested, postage prepaid to
the following addresses (or such other address as either party may have
hereafter specified by notice in writing to the other): (a) if to the Company,
Verastem, Inc., 117 Kendrick Street, Suite 500, Needham, MA 02494, Attention:
Chief Financial Officer; and (b) if to the Investor, the address provided on the
signature page below.
16.Binding Effect.  The provisions of this Exchange Agreement will be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.
17.Notification of Changes.  The Investor hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the Closing that would
cause any representation, warranty, or covenant of the Investor, made on behalf
of itself, contained in this Exchange Agreement to be false or incorrect.
18.Severability.  If any term or provision of this Exchange Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Exchange Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]





- 10 -



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned has executed this Exchange Agreement as of
the date first written above.

Investor:



Highbridge Tactical Credit Master Fund, L.P.‌

By: Highbridge Capital Management, LLC, as Trading Manager







By:

/s/ Jonathan Segal

Name: Jonathan Segal

Title:



Investor Address:

Telephone:

Country (and, if applicable, State) of Residence:





Taxpayer Identification Number:



[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Verastem, Inc.







By:

/s/ Robert Gagnon

Name: Robert Gagnon

Title:   Chief Business and Financial Officer





[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Investor Information





Legal Name of Investor:Highbridge Tactical Credit Master Fund, L.P.



Aggregate principal amount of Old Notes to be exchanged (must be a multiple of
$1,000):$28,000,000.00



Investor’s Address:











Telephone:



Country (and, if applicable, State) of Residence:Cayman Islands



Taxpayer Identification Number:



Account for Old NotesAccount for New Notes

DTC Participant Number:DTC Participant Number:



DTC Participant Name:DTC Participant Name:



DTC Participant Phone Number:DTC Participant Phone Number:



DTC Participant Contact Email:DTC Participant Contact Email:



Account # at DTC Participant:









A-1



--------------------------------------------------------------------------------

EXHIBIT B

Exchange Procedures

NOTICE TO INVESTOR

Attached are Investor Exchange Procedures for the settlement of the exchange
(the “Exchange”) of 5.00% Convertible Senior Notes due 2048, CUSIP 92337C AA2
(the “Old Notes”) of Verastem, Inc. (the “Company”) for the Company’s 5.00%
Series 2 Convertible Senior Notes due 2048 (the “New Notes”), pursuant to the
Exchange Agreement, dated as of November 6, 2020, between you and the Company,
which is expected to occur on November 13, 2020.  To ensure timely settlement,
please follow the instructions for the Exchange as set forth on the following
page.

Your failure to comply with the attached instructions may delay your receipt of
the New Notes.

Thank you.

B-1



--------------------------------------------------------------------------------

Delivery of the Old Notes

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Old Notes to post on November 13, 2020, no later than 9:30 a.m.,
New York City time, withdrawal instructions through DTC via DWAC for the
aggregate principal amount of Old Notes (CUSIP #92337C AA2) set forth in Exhibit
B.1 of the Exchange Agreement to be exchanged.  It is important that this
instruction be submitted and the DWAC posted on November 13, 2020; if it is
posted before November 13, 2020, then it will expire unaccepted and will need to
be re-posted on November 13, 2020.

To receive the New Notes

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to post on November 13, 2020, no later than
9:30 a.m., New York City time, a deposit instruction through DTC via DWAC for
the aggregate principal amount of New Notes to which you are entitled pursuant
to the Exchange.  It is important that this instruction be submitted and the
DWAC posted on November 13, 2020; if it is posted before November 13, 2020, then
it will expire unaccepted and will need to be re-posted on November 13, 2020.



Closing

On November 13, 2020, after the Company receives your Old Notes and your
delivery instructions as set forth above, and subject to the satisfaction of the
conditions to Closing as set forth in your Exchange Agreement, the Company will
deliver the New Notes in accordance with the delivery instructions above.





B-2



--------------------------------------------------------------------------------

Exhibit C

Under U.S. federal income tax law, a holder who exchanges Old Notes for the New
Notes generally must provide such holder’s correct taxpayer identification
number (“TIN”) on IRS Form W-9 (attached hereto) or otherwise establish a basis
for exemption from backup withholding.  A TIN is generally an individual
holder’s social security number or a holder’s employer identification number.
 If the correct TIN is not provided, the holder may be subject to a $50 penalty
imposed by the IRS.  In addition, certain payments made to holders may be
subject to U.S. backup withholding tax (currently set at 24% of the payment).
 If a holder is required to provide a TIN but does not have the TIN, the holder
should consult its tax advisor regarding how to obtain a TIN.  Certain holders
are not subject to these backup withholding and reporting requirements.
 Non-U.S. Holders generally may establish their status as exempt recipients from
backup withholding by submitting a properly completed applicable IRS Form W-8
(available from the Company or the IRS at www.irs.gov), signed, under penalties
of perjury, attesting to such holder’s exempt foreign status.  U.S. backup
withholding is not an additional tax.  Rather, the U.S. federal income tax
liability of persons subject to backup withholding will be reduced by the amount
of tax withheld.  If withholding results in an overpayment of taxes, a refund
may be obtained provided that the required information is timely furnished to
the IRS.  Holders are urged to consult their tax advisors regarding how to
complete the appropriate forms and to determine whether they are exempt from
backup withholding or other withholding taxes.



--------------------------------------------------------------------------------